TDCJ Offender Details Page l of 2

tz.tae/oi

tow acme o view edema-tar eastern

 

TEXAS\ DEPARIMENY:»QF CRiMINAi._ Jus'n,c.§-

 

offender lnformation Details
"

SlD Number: . 05409863
TDCJ Number: 01519569
Name: DEMPSEY,SONNY RAY
Race: W l
Gender: ' M

DOB: 1978-02-20
Maximum Sentence Date: 2032-06-06
Current Faci|ity: M
Projected Re|ease Date: l ‘ 2032-06-06
Paro|e E|igibi|ity Date: d 2019-12-06
offender visitation Eligible: ` §

information provided is updated once daily dun'ng weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL INFORMATION FOR SCHEDULED RELEASE:

scheduled Release patel Offender is not scheduled for release at this time.
scheduled Release 'l'ype: v Wi|| be determined when release date is scheduled
scheduled _Release l__ccallcn: Wi|| be determined when release date is scheduled.

 

 

P§'ro|é R'evi§W lnfdrmétidh

 

Offense History:

 

Offense
Date

Sentence Case Sentence(YY-MNI-
Date C°“"ty No. DD)

l l l l |

Offense

 

 

 

http ://offender.tdcj .texas. gov/0ffenderSearch/offenderDetail.action?sid=05409863 9/2/2015